DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 31-60 are pending in the instant invention.  According to the In The Claims, filed March 11, 2022, claims 32, 42, 48 and 50 were amended and claims 1-30 were cancelled.

Status of Priority

	This invention is a Continuation (CON) of US Application No. 17/212,425, filed March 25, 2021 and now US 11,180,473, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 63/081,011, filed September 21, 2020; and b) 63/000,815, filed March 27, 2020.

Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s provisional election of the following, with traverse, in the reply filed on March 11, 2022, is acknowledged: a) Group I - claims 31-55; and b) substituted imidazole of Formula Y-Z - pp. 37-38, Example 4, PX-07, shown to the right below, and hereafter referred to as N-(1-methyl-6-oxo-1,6-dihydropyridin-3-yl)-4-(3-phenoxyphenyl)-1H-imidazole-2-carboxamide, where A1 = -CR2, wherein R2 = -H; A2 = -CR2, wherein R2 = -H; A3 = -CR2, wherein R2 = -H; A4 = -CR2, wherein R2 = -H; A5 = -CR2, wherein R2 = -H; A6 = -CR2, wherein R2 = -H; A7 = -CR2, wherein R2 = -H; A8 = -CR2, wherein R2 = -H; A9 = -CR2, wherein R2 = -H; A10 = CR2, wherein R2 = -H; 11 = -NR2-, wherein R2 = -H; A12 = N; L1 = -O-; L2 = -NR2-, wherein R2 = -H; R1 = =O; and Z 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
= Z1, shown to the left, wherein A13 = -CR2, wherein R2 = -H; A14 = -
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 NR2-, wherein R2 = -CH3; A15 = CR2, wherein R2 = =O; A16 = -CR2, wherein R2 = -H; and A17 = -CR2, wherein R2 = -H.  Claims 31-43 and 50-55 read on the elected species.  Affirmation of this election must be made by the inventor or joint inventor in replying to this Office action.
	Similarly, the inventor or joint inventor should further note that since supposed errors in the restriction requirement were not distinctly and specifically pointed out, the election has been treated as an election, without traverse.  See MPEP § 818.03(a).
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim has been examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; L2 = -NR2-; and R1 = =O, respectively, which encompass the elected species, have been found to be free of the prior art.
	Accordingly, the inventor or joint inventor should further note that the examiner has expanded scope of the instant Markush claim to further encompass substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; and L2 = -NR2-, respectively; however, the instant Markush claim now fails to be free of the prior art, since it is rejected herein below in the section entitled: Claim Rejections - 35 U.S.C. § 102.
	Consequently, the inventor or joint inventor should further note that the instant Markush claim is hereby restricted to substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; and L2 = -NR2-, respectively.
	Likewise, the inventor or joint inventor should further note that scope of the instant Markush claim will not be extended to cover additional nonelected species and/or groups of patentably distinct species.
	Next, the inventor or joint inventor should further note that the requirement is still deemed proper and is therefore made FINAL.
	Moreover, the inventor or joint inventor should further note that claims 56-60 were withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to a nonelected or cancelled invention, there being no allowable generic or linking claim.
	Thus, a first Office action and prosecution on the merits of claims 31-55 is contained within.

Specification Objection - Disclosure

	The inventor or joint inventor is advised to format the specification according to 37 CFR 1.77(c).  Revisions should particularly address bold-type, underline, and/or upper case formatting.  Appropriate correction may be required.

Specification Objection - Title

	The inventor or joint inventor is reminded of the proper content of the title of the invention.
	The title of the invention should be brief, but technically accurate and descriptive and should contain fewer than 500 characters.  See 37 CFR 1.72(a) and MPEP § 606.
	The title of the invention is not technically accurate and descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In the revised title, the 
	The following title is suggested: SUBSTITUTED IMIDAZOLES AS PLXDC2 LIGANDS.
	Appropriate correction is required.

Specification Objection - Abstract

	The inventor or joint inventor is reminded of the proper content of an abstract of the disclosure.
	With regard particularly to chemical patents, for compounds or compositions, the general nature of the compound or composition should be given as well as the use thereof, e.g., The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics.  Exemplification of a species could be illustrative of members of the class.  For processes, the reactions, reagents and process conditions should be stated, generally illustrated by a single example, unless variations are necessary.  See MPEP § 608.01(b), Section B.
	The abstract of the disclosure is objected to because it fails to exemplify any members or formulae illustrative of its class.  Correction is required.  See MPEP § 608.01(b).
	The examiner suggests incorporating the structure of Formula Y-Z into the abstract, to overcome this objection.

Claim Objections

	Claim 31 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(a) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:

	A compound of Formula Y-Z:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Y-Z
or a pharmaceutically acceptable salt thereof,
wherein:
	Z is Z1 or Z2;

	Z1 is 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
;

	Z2 is 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
;

	A1 is CR2;
	A2 is CR2;
	A3 is CR2;
	A4 is CR2;
	A5 is CR2;
	A6 is CR2;
	A7 is CR2;
	A8 is CR2;
	A9 is CR2;
	A10 is CR2;
	A11 is -NR2-;
	A12 is N;
	A13 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A14 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A15 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A16 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A17 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A18 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A19 is C, CR2, or N;
	A20 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A21 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A22 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A23 is C, CR2, or N;
	A24 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A25 is CR2, -C(R2)2-, N, -NR2-, or -O-;
	A26 is CR2, -C(R2)2-, or -NR2-;
	L1 is -O-;
	L2 is -NR2-;
	R1 is halogen, CH3, CH2CH3, N(R2)2, OH, or =O;

	each R2 is independently H, halogen, CN, NO2, =O, alkyl, alkenyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), C(O)O(alkenyl), C(O)O(alkynyl), C(O)O(aryl), NH2, OH, O(alkyl), O(alkenyl), O(alkynyl), OS(O)2alkyl, OS(O)2cycloalkyl, OS(O)2cycloalkenyl, OS(O)2aryl, OS(O)2heteroaryl, O(cycloalkyl), O(cycloalkenyl), O(aryl), O(heteroaryl), SH, S(alkyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(cycloalkenyl), S(aryl), S(heteroaryl), S(O)alkyl, S(O)cycloalkyl, S(O)cycloalkenyl, S(O)aryl, S(O)heteroaryl, S(O)2alkyl, S(O)2NH2, S(O)2cycloalkyl, S(O)2cycloalkenyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, cycloalkenyl, non-aromatic heterocyclyl, aryl, or heteroaryl;
	wherein each alkyl, C(O)O(alkyl), O(alkyl), OS(O)2alkyl, S(alkyl), S(O)alkyl, and S(O)2alkyl is optionally and independently substituted with 1, 2, or 3 substituents independently selected from the group consisting of halogen, CN, NO2, alkylene, acyl, optionally substituted C(O)NH2, C(O)OH, C(O)O(alkyl), optionally substituted NH2, OH, O(alkyl), O(aryl), =O, SH, S(alkyl), S(O)2alkyl, cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl;
	wherein each alkylene substituent optionally and independently contains 1 or 2 heteroatoms;
	wherein each O(alkyl) substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group A substituents;
	wherein each O(aryl) substituent and aryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents; and
	wherein each non-aromatic heterocyclyl substituent and heteroaryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group C substituents;

	wherein each alkenyl, alkynyl, C(O)O(alkenyl), C(O)O(alkynyl), O(alkenyl), O(alkynyl), OS(O)2cycloalkyl, OS(O)2cycloalkenyl, O(cycloalkyl), O(cycloalkenyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(cycloalkenyl), S(O)cycloalkyl, S(O)cycloalkenyl, S(O)2cycloalkyl, S(O)2cycloalkenyl, cycloalkyl, and cycloalkenyl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halogen, CN, NO2, alkyl, acyl, optionally substituted C(O)NH2, C(O)OH, C(O)O(alkyl), optionally substituted NH2, OH, O(alkyl), O(acyl), O(aryl), =O, SH, S(alkyl), S(O)2alkyl, cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl;
	wherein each alkyl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group D substituents;
	wherein each O(alkyl) substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group A substituents;
	wherein each O(aryl) substituent and aryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents; and
	wherein each non-aromatic heterocyclyl substituent and heteroaryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group C substituents;

	wherein each C(O)O(aryl), OS(O)2aryl, OS(O)2heteroaryl, O(aryl), O(heteroaryl), S(alkyl), S(heteroaryl), S(O)aryl, S(O)heteroaryl, S(O)2aryl, S(O)2heteroaryl, non-aromatic heterocyclyl, aryl, and heteroaryl is optionally and independently substituted with 1 or more substituents independently selected from the group consisting of halogen, CN, NO2, alkyl, alkenyl, alkynyl, acyl, optionally substituted C(O)NH2, C(O)OH, C(O)O(alkyl), optionally substituted NH2, OH, O(alkyl), O(aryl), SH, S(alkyl), S(O)2alkyl, cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl;
	wherein each alkyl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group D substituents;
	wherein each O(alkyl) substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group A substituents;
	wherein each O(aryl) substituent and aryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents; and
	wherein each non-aromatic heterocyclyl substituent and heteroaryl substituent is optionally and independently substituted with 1, 2, or 3 independently selected Group C substituents; and

	wherein each C(O)NH2, NH2, and S(O)2NH2 is optionally and independently substituted with 1 or 2 substituents independently selected from the group consisting of alkyl, alkenyl, alkynyl, acyl, C(O)O(alkyl), C(O)O(alkenyl), C(O)O(alkynyl), S(O)2alkyl, S(O)2alkenyl, S(O)2alkynyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, cycloalkenyl, aryl, and heteroaryl;

	each Group A substituent is independently halogen or phenyl, wherein each phenyl is optionally and independently substituted with 1, 2, or 3 independently selected Group B substituents;
	each Group B substituent is independently halogen, CN, NO2, alkyl, or O(alkyl);
	each Group C substituent is independently halogen or alkyl; and
	each Group D substituent is independently halogen or O(alkyl);

	with the proviso that if Z is Z2, then Y is bonded to Z2 at A26.

	Appropriate correction is required.

	Claim 32 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein R1 is =O.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein Z is Z1.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 36, or a pharmaceutically acceptable salt thereof, wherein A14 is -NR2-.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 37, or a pharmaceutically acceptable salt thereof, wherein R2 is optionally substituted C1-C6 alkyl.

	Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 36, or a pharmaceutically acceptable salt thereof, wherein A15 is -C(O)-.

	Appropriate correction is required.

	Claim 40 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 36, or a pharmaceutically acceptable salt thereof, wherein:

A14 is -NR2-;
R2 is optionally substituted C1-C6 alkyl; and
A15 is -C(O)-.

	Appropriate correction is required.

	Claim 41 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 40, or a pharmaceutically acceptable salt thereof, wherein:

A13 is CR2;
A16 is CR2; and
A17 is CR2.

	Appropriate correction is required.

	Claim 42 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein:

Z is Z1;
A14 is -NR2-;
A15 is -C(O)-; and
R1 is =O.

	Appropriate correction is required.

	Claim 43 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 42, or a pharmaceutically acceptable salt thereof, wherein R2 is optionally substituted C1-C6 alkyl.



	Claim 44 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein Z is Z2.

	Appropriate correction is required.

	Claim 45 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 44, or a pharmaceutically acceptable salt thereof, wherein:

A18 is CR2;
A19 is C;
A23 is C;
A24 is CR2;
A25 is CR2; and
A26 is CR2.

	Appropriate correction is required.

	Claim 46 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 45, or a pharmaceutically acceptable salt thereof, wherein:

A20 is -C(R2)2-;
A21 is -O-; and
A22 is -C(R2)2-.

	Appropriate correction is required.

	Claim 47 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 45, or a pharmaceutically acceptable salt thereof, wherein:

A20 is N;
A21 is CR2; and
A22 is -NR2- or -O-.

	Appropriate correction is required.

	Claim 48 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein:

(i)	Z is Z2;
	A21 is -O-;
	A26 is CR2; and
	R1 is =O; or

(ii)	Z is Z2;
	A20 is N;
	A22 is -NR2- or -O-;
	A26 is CR2; and
	R1 is =O.

	Appropriate correction is required.

	Claim 49 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
The compound of claim 48, or a pharmaceutically acceptable salt thereof, wherein A21 is -O-.

	Appropriate correction is required.

	Claim 50 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein:

(i)	A13 is CR2;
	A14 is -NR2-;
	A15 is -C(O)-;
	A16 is CR2;
	A17 is CR2;
	A18 is CR2;
	A19 is C;
	A20 is -C(R2)2-;
	A21 is -O-;
	A22 is -C(R2)2-;
	A23 is C;
	A24 is CR2;
	A25 is CR2;
	A26 is CR2;
	R1 is =O; and
	each R2, except for the R2 of A15 and the R2 of A26, is independently H, halogen, =O, unsubstituted C1-C6 alkyl, acyl, C(O)OH, unsubstituted C(O)O(alkyl), unsubstituted NH2, OH, unsubstituted O(C1-C6 alkyl), unsubstituted cycloalkyl, unsubstituted non-aromatic heterocyclyl, unsubstituted aryl, or unsubstituted heteroaryl;
	wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl is unsubstituted; or

(ii)	A13 is CR2;
	A14 is -NR2-;
	A15 is -C(O)-;
	A16 is CR2;
	A17 is CR2;
	A18 is CR2;
	A19 is C;
	A20 is N;
	A21 is CR2;
	A22 is -NR2- or -O-;
	A23 is C;
	A24 is CR2;
	A25 is CR2;
	A26 is CR2;
	R1 is =O; and
	each R2, except for the R2 of A15 and the R2 of A26, is independently H, halogen, =O, unsubstituted C1-C6 alkyl, acyl, C(O)OH, unsubstituted C(O)O(alkyl), unsubstituted NH2, OH, unsubstituted O(C1-C6 alkyl), unsubstituted cycloalkyl, unsubstituted non-aromatic heterocyclyl, unsubstituted aryl, or unsubstituted heteroaryl;
	wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, and heteroaryl is unsubstituted.

	Appropriate correction is required.

	Claim 51 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 50, or a pharmaceutically acceptable salt thereof, wherein each R2, except for the R2 of A14, the R2 of A15, and the R2 of A26, is independently H.

	Appropriate correction is required.

	Claim 52 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein each R2, except for the R2 of A26, is independently H, halogen, CN, NO2, =O, alkyl, alkenyl, alkynyl, acyl, C(O)OH, C(O)O(alkyl), C(O)O(alkenyl), C(O)O(alkynyl), C(O)O(aryl), NH2, OH, O(alkyl), O(alkenyl), O(alkynyl), OS(O)2alkyl, OS(O)2cycloalkyl, OS(O)2cycloalkenyl, OS(O)2aryl, OS(O)2heteroaryl, O(cycloalkyl), O(cycloalkenyl), O(aryl), O(heteroaryl), SH, S(alkyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(cycloalkenyl), S(aryl), S(heteroaryl), S(O)alkyl, S(O)cycloalkyl, S(O)cycloalkenyl, S(O)aryl, S(O)heteroaryl, S(O)2alkyl, S(O)2NH2, S(O)2cycloalkyl, S(O)2cycloalkenyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, cycloalkenyl, non-aromatic heterocyclyl, aryl, or heteroaryl;
	wherein each alkyl, alkenyl, alkynyl, C(O)O(alkyl), C(O)O(alkenyl), C(O)O(alkynyl), C(O)O(aryl), NH2, O(alkyl), O(alkenyl), O(alkynyl), OS(O)2alkyl, OS(O)2cycloalkyl, OS(O)2cycloalkenyl, OS(O)2aryl, OS(O)2heteroaryl, O(cycloalkyl), O(cycloalkenyl), O(aryl), O(heteroaryl), S(alkyl), S(alkenyl), S(alkynyl), S(cycloalkyl), S(cycloalkenyl), S(aryl), S(heteroaryl), S(O)alkyl, S(O)cycloalkyl, S(O)cycloalkenyl, S(O)aryl, S(O)heteroaryl, S(O)2alkyl, S(O)2NH2, S(O)2cycloalkyl, S(O)2cycloalkenyl, S(O)2aryl, S(O)2heteroaryl, cycloalkyl, cycloalkenyl, non-aromatic heterocyclyl, aryl, or heteroaryl is unsubstituted.

	Appropriate correction is required.

53 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein each R2, except for the R2 of A26, is independently H, halogen, =O, C1-C6 alkyl, acyl, C(O)OH, C(O)O(alkyl), NH2, OH, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl;
	wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl is optionally substituted.

	Appropriate correction is required.

	Claim 54 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 31, or a pharmaceutically acceptable salt thereof, wherein each R2, except for the R2 of A26, is independently H, halogen, =O, C1-C6 alkyl, acyl, C(O)OH, C(O)O(alkyl), NH2, OH, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl;
	wherein each C1-C6 alkyl, C(O)O(alkyl), NH2, O(C1-C6 alkyl), cycloalkyl, non-aromatic heterocyclyl, aryl, or heteroaryl is unsubstituted.

	Appropriate correction is required.

	Claim 55 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 31, wherein the compound is selected from the group consisting of:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 and 
    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 102

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

	Claims 31, 36 and 52-54 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Drumm, et al. in WO 95/007278.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The instant invention recites a substituted imidazole of the Formula Y-Z, shown to the left, where A1 = -CR2, wherein R2 = -H; A2 = -CR2, wherein R2 = -H; A3 = -CR2, wherein R2 = -H; A4 = -CR2, wherein R2 = -H; A5 = -CR2, wherein R2 = -H; A6 = -CR2, wherein R2 = -H; A7 = -CR2, wherein R2 = -H; A8 = -CR2, wherein R2 = -H; A9 = -CR2, wherein R2 = -H; A10 = CR2, wherein R2 = -H; A11 = -NR2-, wherein R2 = -optionally substituted alkyl; A12 = N; L1 = -O-; L2 = -NR2-, wherein R2 = -H; R1 = -CH3; and Z = Z1, shown to the left, wherein A13 = N; A14 = CR2, wherein R2 = -H; A15 = N; A16 = -CR2, wherein R2 = -optionally substituted alkyl; and A17 = -CR2, wherein R2 = -halogen, as a plexin domain containing 2 (plxdc2) ligand.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
	Drumm, et al. (WO 95/007278), teaches a substituted imidazole of the Formula Y-Z, shown to the right, where A1 = -CR2, wherein R2 = -H; A2 = -CR2, wherein R2 = -H; A3 = -CR2, wherein R2 = -H; A4 = -CR2, wherein R2 = -H; A5 = -CR2, wherein R2 = -H; A6 = -CR2, wherein R2 = -H; A7 = -CR2, wherein R2 = -H; A8 = -CR2, wherein 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
R2 = -H; A9 = -CR2, wherein R2 = -H; A10 = CR2, wherein R2 = -H; A11 = -NR2-, wherein R2 = -CH3; A12 = N; L1 = -O-; L2 = -NR2-, wherein R2 = -H; R1 = -CH3; and Z = Z1, shown to the left, wherein A13 = N; A14 = CR2, wherein R2 = -H; A15 = N; A16 = -CR2, wherein R2 = -CH2CH3; and A17 = -CR2, wherein R2 = -Cl, as an agrochemical [p. 45, Table 1, entry 134-2].

	Moreover, the inventor or joint inventor should further note that in the event the determination of the status of the invention as subject to AIA  35 U.S.C. § 102 (or as subject to pre-AIA  35 U.S.C. § 102) is incorrect, any correction of the statutory basis for the instant rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable members.  The listing of specified alternatives within a Markush claim is referred to as a Markush group or a Markush grouping.  {see Abbott Labs v. Baxter Pharmaceutical Products, Inc., 334 F.3d 1274, 1280-81, 67 USPQ2d 1191, 1196-97 (Fed. Cir. 2003).  The claim language defined by a Markush grouping requires selection from a closed group consisting of the alternatively useable members (Id. at 1280, 67 USPQ2d at 1196).  {See MPEP § 2111.03, subsection II, for a discussion of consisting of in the context of Markush groupings}.
	A Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	The inventor or joint inventor should note that claims 31-54 are rejected on the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.
	Similarly, the inventor or joint inventor should further note that a Markush grouping is proper if: (1) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a single structural similarity and belong to the same recognized physical or chemical class or to the same art-recognized class, and (2) the alternatively useable members of the Markush group (i.e. alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a common use and are disclosed in the specification or known in the art to be functionally equivalent.  {See Supplementary Guidelines at 7166 and MPEP § 2117; and see MPEP § 2111.03 and MPEP § 2173.05(h) for discussions of when a Markush grouping may be indefinite under 35 U.S.C. § 112(b)}.
	Likewise, the inventor or joint inventor should further note that the Markush grouping consisting of substituted imidazoles of the Formula Y-Z is improper, since the substituted imidazoles of the Formula Y-Z, as recited in claim 1, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Patent Trial and Appeal Board in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1).
	In accordance with the principles of compact prosecution, MPEP § 803.02, and MPEP § 2117, respectively, the examiner suggests the inventor or joint inventor amend the scope of the substituted imidazoles of the Formula Y-Z to recite substituted imidazoles of the Formula Y-Z, where A1 = -CR2; A2 = -CR2; A3 = -CR2; A4 = -CR2; A5 = -CR2; A6 = -CR2; A8 = -CR2; A10 = CR2; A11 = -NR2-; L1 = -O-; and L2 = -NR2-, respectively, particularly as stated in the section above entitled Claim Objections, to overcome this rejection.

Claim Rejections - Obviousness-type Double Patenting

	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute), so as to prevent the unjustified or improper timewise extension of the right to exclude granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined invention In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969)}.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
	Consequently, claims 31-55 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-55 of US Patent No. 11,180,473.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 1 in US 11,180,473 recites substituted imidazoles of the Formula Y-Z, where A1 = -CR2, wherein R2 = -H; A2 = -CR2, wherein R2 = -H; A3 = -CR2, wherein R2 = -H; A4 = -CR2, wherein R2 = -H; A5 = -CR2, wherein R2 = -H; A6 = -CR2, wherein R2 = -H; A7 = -CR2, wherein R2 = -H; A8 = -CR2, wherein R2 = -H; A9 = -CR2, wherein R2 = -H; A10 = CR2, wherein R2 = -H; A11 = - NR2-, wherein R2 = -H; A12 = N; L1 = -O-; L2 = -NR2-, wherein R2 = -H; R1 = =O; and Z = Z1, shown to the left, wherein A13 = -CR2, wherein R2 = -H; A14 = -NR2-, wherein R2 = -optionally substituted alkyl; A15 = CR2, wherein R2 = =O; A16 = -CR2, wherein R2 = -H; and A17 = -CR2, wherein R2 = -H, respectively, which provide overlapping subject matter with respect to the instantly recited substituted imidazoles of the Formula Y-Z, where A1 = -CR2, wherein R2 = -H; A2 = -CR2, wherein R2 = -H; A3 = -CR2, wherein R2 = -H; A4 = -CR2, wherein R2 = -H; A5 = -CR2, wherein R2 = -H; A6 = -CR2, wherein R2 = -H; A7 = -CR2, wherein R2 = -H; A8 = -CR2, wherein R2 = -H; A9 = -CR2, wherein R2 = -H; A10 = CR2, wherein R2 = -H; A11 = -NR2-, wherein R2 = -H; A12 = N; L1 = -O-; L2 = -NR2-, wherein R2 = -H; R1 = =O; and Z = Z1, shown to the right above, wherein A13 = -CR2, wherein R2 = -H; A14 = -NR2-, R2 = -optionally substituted alkyl; A15 = CR2, wherein R2 = =O; A16 = -CR2, wherein R2 = -H; and A17 = -CR2, wherein R2 = -H, respectively.
	The inventor or joint inventor should note that [T]he discovery of a previously unappreciated property of a prior art compound, or of a scientific explanation for the prior art’s functioning, does not render the old compound patentably new to the discoverer.  {See Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)}.
	Similarly, the inventor or joint inventor should further note that [T]he claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable.  {See In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977); and In re Crish, 393 F.3d 1253, 1258, 73 USPQ2d 1364, 1368 (Fed. Cir. 2004)}.
	Likewise, the inventor or joint inventor should note that [W]hen the claim recites using an old compound and the use is directed to a result or property of that compound, then the claim is anticipated.  {See In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978); and In re Tomlinson, 363 F.2d 928, 150 USPQ 623 (CCPA 1966)}.
	Next, the inventor or joint inventor should further note that [P]roducts of identical chemical composition may not have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties the inventor or joint inventor discloses and/or claims are necessarily present.  {See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)}.
	Then, the inventor or joint inventor should further note that [A] claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use.  {See Sun Pharmaceuticals Industries Ltd. v. Eli Lilly and Co., 611 F.3d 1381, 95 USPQ2d 1797 (Fed. Cir. 2010); Pfizer, Inc. v. Teva Pharmaceuticals USA, Inc., 518 F.3d 1353, 1363, 86 USPQ2d 1001 (Fed. Cir. 2008); and Geneva
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
 Pharmaceuticals, Inc. v. GlaxoSmithKline PLC, 
    PNG
    media_image10.png
    1
    1
    media_image10.png
    Greyscale
349 F.3d 1373, 68 USPQ2d 1865, (Fed. Cir. 2003)}.
	Moreover, the inventor or joint inventor should further note that a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 37 CFR 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground, provided the conflicting invention or patent either is shown to be commonly owned with this invention, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
	Furthermore, the inventor or joint inventor should also note that the USPTO internet Web site contains terminal disclaimer forms which may be used, and the inventor or joint inventor is encouraged to visit http://www.uspto.gov/forms/, where (i) the filing date of the invention will determine what form should be used, and (ii) a web-based eTerminal Disclaimer may be filled out completely online using web-screens, respectively.
	Also, the inventor or joint inventor should further note that an eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.
	Finally, for more information about eTerminal Disclaimers, the inventor or joint inventor should refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Allowable Subject Matter

	No claims are allowed.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624